DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Where the group of inventions is claimed in one and the same international application, the requirement for unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions considered as a whole, makes over the prior art.  The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, although they share the  special technical feature, this special technical feature does not define a contribution over the prior art.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a cleaning plant. 
Group II, claim(s) 14-17, drawn to a method for cleaning. 
3.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, although they share the  special technical feature, this special technical feature does not define a contribution over the prior art  for the following reasons:

5.	Kawasaki (U.S Patent 4,872,245) teaches a cleaning plant for cleaning rolled metal strips (abstract) provided with a superficial layer of oxide (col 3 lines 20-23), the plant comprising unwinding means (1) for unwinding at least one coil or rolled strip (col 5 lines 25-30); pickling means (14) for pickling said rolled strip (col 5 lines 15-35); measuring means for measuring a thickness of the superficial layer of oxide (col 3 lines 35-40; col 6 lines 3-10); said measuring means (42) (col 3 lines 35-40 and col 7 lines 63-67) being arranged between said unwinding means and said pickling means (fig 7) but fails to teach measuring means being characterized in that said measuring consist of at least one laser source cooperating with a fiber optic spectrometer, defining a LIBS system also adapted to analyze a composition of the oxide and concentration of constituents of the oxide.  However, Meinhardt et al. (Article provided by applicant) teaches measuring consist of at least one laser source cooperating with a fiber optic spectrometer, defining a LIBS system also adapted in order to analyze a composition of the oxide and concentration of constituents of the oxide.  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention for the measuring means of Kawasaki to also include measuring means being characterized in that said measuring consist of at least one laser source cooperating with a fiber optic spectrometer, defining a LIBS system also adapted as taught by Meinhardt in order to analyze a composition of the oxide and concentration of constituents of the oxide.  
.
7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Kit Stitina on 5/18/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714